DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Allowable Subject Matter
Claims 1-11 are allowed.
The following is an Examiner’s statement of reasons for allowance: 
Applicant’s claims presented on 08/18/2021 constitute the basis for the reasons of allowance as the current prior art of record, considered individually or in combination, fails to teach or reasonably suggest the claimed features of claim 1, 10, and 11 structurally and functionally interconnected with other limitations in the manner as cited in the claims and dependent claims. Examiner notes that the current invention as disclosed in the independent claims is allowed in its entirety.  Each and every limitation working together in concert realizes the current claimed invention’s novelty.  No single limitation alone accomplishes the allowability of the inventive independent claim(s), rather each and every limitation of the claim(s) and their disclosed relationships are integral.  

None of the references, either singularly or in combination, teach or fairly suggest a processing apparatus comprising: one or more processors; a memory storing executable instructions that, when executed by the one or more processors, causes the one or more processors to perform as: a unit that, after performing edge detection processing on a tomographic image at each depth, calculates the total number of edge pixels in the tomographic image from 3D (three-dimensional) tomographic luminance data, and acquires depth dependence of the number of edges; and a unit that extracts a tomographic image having a striped pattern from the depth dependence of the number of edges and the 3D tomographic luminance data.

U.S. Patent Application Publication 2018/0173936 A1 to Imamura et al. discloses an image information processing system 1 that includes an OCT (optical coherence tomography) 2 and a dermal image information processing device 3. The dermal image information processing device 3 includes a dermal image information acquisition unit 11, a singular region detection result acquisition unit 12, a singular region detection unit 61, a pre-registered information storage unit 62, a collation unit 116, and a result output unit 121. The singular region detection unit 61 includes a common function group, an abnormal pattern detection function, an abnormal dermal ridge line direction detection function, a dermal ridge line breakage detection function, and a cutout work detection function. The common function group includes a dermal ridge line direction detection unit 70, a dermal ridge line pitch detection unit 71, a dermal ridge line intensity detection unit 72, and a directional singular point detection unit 73. The singular region detection unit 61 analyzes the received dermal fingerprint image using functions included in the common function group thereof. Specifically, the dermal ridge line direction detection unit 70 detects a dermal ridge line direction in the dermal fingerprint image. The dermal ridge line pitch detection unit 71 detects a dermal ridge line pitch in the dermal fingerprint image. The dermal ridge line intensity detection unit 72 detects a dermal ridge line intensity in the dermal fingerprint image. The directional singular point detection unit 73 detects a directional singular point (singular point) in the dermal fingerprint image. The singular region detection unit 61 may detect only any one of a dermal ridge line direction, a dermal ridge line pitch, a dermal ridge line intensity, and a direction singularity, but not all of them.

However, none of the above teach or fairly suggest the apparatus and associated with it the processing method as claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABHISHEK SARMA whose telephone number is (571)272-9887.  The examiner can normally be reached on Mon - Fri 8:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ABHISHEK SARMA/

Primary Examiner, Art Unit 2622